Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Tyson Rhine and Sandra Rhine, Appellants                 Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 12-
No. 06-13-00039-CV           v.                          0305).     Opinion delivered by Justice
                                                         Moseley, Chief Justice Morriss and Justice
Priority One Insurance Company, Appellee                 Carter participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellants, Tyson Rhine and Sandra Rhine, pay all costs of this
appeal.




                                                         RENDERED AUGUST 20, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk